Citation Nr: 0202171	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  99-08 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 
1953.  He died in August 1998.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision rendered by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Since then the appellant relocated and the St. 
Petersburg RO assumed responsibility for the appeal.

A personal hearing was held at the St. Petersburg RO before 
the undersigned Member of the Board in September 2001.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the appellant's claim for service connection for veteran's 
cause of death has been obtained and examined, and all due 
process concerns as to the development of the claim have been 
addressed.

2.  The immediate cause of the veteran's death in August 1998 
was identified as electromechanical dissociation due to 
hypoxemia, which was due to adult respiratory distress 
syndrome.  Myocardial infarction was identified as a 
condition contributing to death.

3.  The veteran's electromechanical dissociation, hypoxemia, 
and adult respiratory syndrome were not present during 
service or manifested to a compensable degree within one year 
subsequent to his separation from service, nor are they shown 
to be related to his service.

4.  The veteran was not service connected for any disorder 
prior to his death in August 1998.


CONCLUSION OF LAW

Because electromechanical dissociation, hypoxemia, and adult 
respiratory syndrome were not incurred in or aggravated by 
service, and are not presumed to have been incurred during 
service, service connection for the cause of the veteran's 
death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Service Connection for Cause of Death

The appellant contends that the death of her husband was 
incurred in or aggravated by his active military service, and 
that service connection for the cause of his death should be 
assigned.  She alleges that a heart condition that the 
veteran had during service was the ultimate cause of his 
death.  After reviewing the record, the Board finds that the 
evidence does not support her contentions and her claim for 
service connection must fail.

In a claim where service connection was not established for 
the fatal disability prior to the death of the veteran, the 
initial inquiry is to determine whether the fatal disorder 
had been incurred in or aggravated by service.  The Board 
must determine whether the fatal disorder should have been 
service-connected.  See 38 C.F.R. § 3.312 (2001).  Service 
connection is granted for a disability resulting from an 
injury suffered or disease contracted while in active duty or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § § 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  In 
addition, certain disorders are presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one-year) following 
separation from service.  38 C.F.R. §§ 3.307, 3.309 (2001).  

In this case, the veteran died in August 1998.  The veteran's 
death certificate lists the cause of death as 
electromechanical dissociation due to hypoxemia, which was 
due to adult respiratory distress syndrome.  Myocardial 
infarction was identified as a condition contributing to 
death.   The Board must determine if these causes of death 
were incurred in or aggravated by service and therefore 
should be service connected. 

In June 1951, the veteran's pre-induction medical examination 
report stated his heart was clinically evaluated as normal.  
There were no complaints cited by the veteran in his medical 
history report as well.  The veteran's service medical 
records do not reflect the presence of a cardiac condition at 
any time during service.  At the personal hearing in 
September 2001, the appellant stated that the veteran had not 
received a medical examination when he was discharged from 
active service.  However, the record reflects that the 
veteran's separation examination report dated June 1953 noted 
his cardiovascular system was normal.  

The first time the record reflects the existence of the 
veteran's heart condition is in October 1986, when he was 
examined at the Veteran Administration Medical Center (VAMC) 
in Lake City, Florida.  He was diagnosed with 
arteriosclerotic heart disease with angina and valvular heart 
disease.  The examination report also noted that the veteran 
had an irregular heart rhythm with a systolic heart murmur.  
In January 1988, the veteran underwent a cardiac 
catheterization.  Later, the veteran had a coronary artery 
bypass and had two vessels grafted in March 1988.  

The first competent medical evidence of the veteran's 
cardiovascular disease appears 33 years after his active 
military service.  There is no evidence that the veteran's 
heart condition was manifested prior to 1986 or that the 
presence of the condition at that time was in any way related 
to his military service.  The veteran's medical records do 
not contain the necessary nexus opinion that relates his 
heart condition to his military service.  It is that opinion 
that allows him to obtain service connection for his heart 
condition.  No examining or treating physician identified a 
link between the veteran's heart condition and an event 
during his active military service.   See 38 C.F.R. 
§ 3.303(d).

Certain disabilities are presumed to have been incurred 
during service when they manifest to a compensable degree 
within one-year following the veteran's separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2001).  
Cardiovascular-renal disease including hypertension or a 
combination of arteriosclerosis, nephritis, and organic heart 
disease are included in the list of presumptive disabilities.  
In this claim, the veteran suffered from a heart murmur and 
coronary artery disease.  Even assuming these cardiovascular 
conditions would apply by analogy to the list of presumptive 
disabilities above, the veteran still could not be service-
connected for a heart condition under 38 C.F.R. § 3.309.  The 
record shows no evidence of a heart condition manifesting 
within a year of the veteran's separation of service.    
   
The Board acknowledges that the appellant, at her personal 
hearing, testified that the veteran suffered from a heart 
condition during service, which she now alleges was 
symptomatic of the disability which caused his death.  
However, it must be reiterated that the medical evidence 
first demonstrates the presence of a heart condition many 
years following the veteran's separation from service.  The 
appellant has not demonstrated that she has the medical 
expertise that would render competent her statements as to 
the etiology of the veteran's cardiovascular problems.  Her 
opinion alone cannot meet the burden imposed by 38 C.F.R. 
§ 3.312 with respect to the relationship between the death of 
the veteran and the disability that he sought to service-
connect.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In brief, the medical evidence does not demonstrate that the 
veteran's heart condition was present during service or for 
many years thereafter.  It also shows that the post service 
manifestation of any such disorder is in no manner related to 
service, or to an inservice event.  The Board therefore 
concludes that the preponderance of the evidence is against 
the appellant's claim for entitlement to service connection 
for the cause of veteran's death. 

II.  Veterans Claims Assistance Act of 2000

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2001).  
Implementing regulations for VCAA have been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the appellant of the evidence necessary to support her claim 
for entitlement to service connection based on the veteran's 
cause of death.  Each time the veteran or the appellant 
submitted a statement concerning evidence, the RO attempted 
to obtain that evidence.  Many attempts to obtain private 
medical records, U.S. reserve records, or VAMC outpatient 
treatment records (VA had no records of treatment for certain 
dates reported by the veteran) were unsuccessful.  The 
appellant has not indicated the existence of any pertinent 
evidence that has not already been requested, obtained, or 
attempted to be obtained.  The RO made all reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  All evidence identified by the appellant relative 
to this claim has been obtained and associated with the 
claims folder.  The Board finds that the VA's duties to 
assist the claimant and to notify her of the evidence 
necessary to substantiate her claim have been satisfied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

